             Case 1:20-cv-03629-VSB Document 18 Filed 06/08/20 Page 1 of 2




                                                   June 8, 2020

Via ECF
Hon. Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY

          Re:        Ecogensus LLC et al. v. Pacella et al., 20-cv-03629

Your Honor:
         This law firm represents all Plaintiffs in the above-referenced action. This letter responds
to the letter motion dated May 29, 2020 (ECF # 15 in this action) filed by defendants Benjamin
Richman, Jay Edelson, and Edelson P.C. (the “Edelson Defendants”) seeking to extend their time
to answer or otherwise respond to Plaintiff’s Complaint until July 30, 2020. Although, as the
Edelson Defendants note, Plaintiffs were prepared to grant a thirty-day extension as a matter of
professional courtesy, they cannot in good conscience agree to further delay, for the reasons set
forth below.
         The Edelson Defendants complain about the “rambling” nature of Plaintiffs’ Complaint
and state that they need additional time to construe the “difficult-to-parse” allegations. We are
happy to assist by providing the following executive summary: the Edelson Defendants and
Defendant Matthew Pacella who were, until recently, Plaintiff Bjornulf Ostvik’s attorneys, used
their professional status to gain his confidence and learn his secrets, and are now exploiting those
secrets for financial gain.1 In any event and given the federal pleading standards post-Twombly
and Iqbal, Plaintiffs were compelled to take forty-six pages to detail the full scope of
Defendants’ many and varied wrongful acts.
         The Edelson Defendants’ principal reason for demanding a generous extension of time is
their purported need to “gather documents” that are being held by individuals working in remote
locations. Plaintiffs are not insensitive to the constraints imposed by the Covid-19 pandemic, as
they and their counsel have been attempting to overcome those same constraints over the past
several months. That said, responding to the Complaint will not require the review of hard-copy
documents. All of the documents reviewed by Plaintiffs during the preparation of the Complaint
exist in electronic form, and are either in the possession of the Edelson Defendants or easily
obtainable by them. Indeed, most if not all correspondence between Plaintiffs and the Edelson
Defendants was electronic. Since the Edelson Defendants concede that they are “working
remotely,” we assume they are able to exchange drafts and electronic versions of documents in
order to prepare a response to the Complaint in the same fashion that Plaintiffs and their counsel
did to prepare the Complaint itself. The thirty-day courtesy extension proffered by Plaintiffs will
give the Edelson Defendants ample time to prepare a response even in these circumstances.

1
 Although this letter-motion is not the venue to decide this issue, Plaintiffs note that Edelson P.C.’s appearance as
counsel for the Edelson Defendants raises obvious ethical issues under, inter alia, the attorney-witness rule, see
M.R.P.C. Rule 3.7, and Plaintiffs reserve the right to move for the disqualification of Edelson P.C. as counsel for the
Edelson Defendants at the appropriate time and if so advised.

 GUZOVLLC.COM 805 Third Avenue, 8th Floor
New York.NY10022 T 212.371.8008 F 212.901.2122
             Case 1:20-cv-03629-VSB Document 18 Filed 06/08/20 Page 2 of 2



Further, Defendant Matthew Pacella’s counsel requested a thirty-day extension, and Plaintiffs
consented. Matthew Pacella’s counsel will be able to respond to the complaint in thirty days,
weighing against the reasons why the Edelson Defendants claim a lengthy extension is
necessary.
         Principally, Plaintiffs are compelled to oppose the Edelson Defendants’ request because
an additional thirty days will not significantly assist them in preparing a response to the
Complaint, but it will most certainly enable them to continue their campaign of pressure and
intimidation against the Plaintiffs. Plaintiffs are continuing to uncover new instances of
wrongdoing by Defendants on an almost daily basis. Defendants’ efforts to denigrate and harm
Plaintiffs have not been halted by the pandemic, and Plaintiffs may be forced to seek emergency
relief from this Court in order to protect their rights. The sooner Defendants are required to
respond to the Complaint, the sooner this Court can act to provide Plaintiffs the redress they
seek.
         We respectfully request that the Court view this opposition letter in that context. Thank
you for your consideration.

                                                     Respectfully submitted,

                                                     GUZOV, LLC


                                                     _________________________
                                                      By: Debra J. Guzov, Esq.

cc:       (via ECF)
          Alexander Tievsky, Esq.
          Stephen Klein, Esq.
          Steven Woodrow, Esq




 GUZOVLLC.COM 805 Third Avenue, 8th Floor
New York.NY10022 T 212.371.8008 F 212.901.2122
